Citation Nr: 1724605	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-43 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to February 16, 2010, in excess of 50 percent for the period between April 1, 2010, and September 22, 2014, and in excess of 70 percent beginning September 22, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned a 10 percent initial rating, effective March 5, 2008.

When this case was last before the Board in July 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In a June 2010 rating decision, the RO in Huntington, West Virginia, granted a temporary 100 percent rating beginning February 16, 2010, due to psychiatric hospitalization.  A 10 percent rating was reassigned beginning April 1, 2010.  In an August 2011 rating decision, the RO increased the Veteran's initial rating to 50 percent, effective April 1, 2010.  In an October 2014 rating decision, the Appeals Management Center (AMC) in Washington, D.C., increased the initial rating to 70 percent, effective September 22, 2014.  In addition, in an August 2015 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's PTSD, also effective September 22, 2014.

Upon review, the Veteran has not indicated he is satisfied with the ratings assigned, and, as such, the claim remains in appellate status.  As reflected on the title page, the Board has recharacterized the claim in accordance with the procedural history outlined above.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.




FINDINGS OF FACT

1.  For the periods prior to February 16, 2010, and between April 1, 2010, and February 22, 2011, the Veteran's service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it was not productive of total occupational and social impairment.

2.  For the period beginning February 22, 2011, the Veteran's service-connected PTSD was productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the periods prior to February 16, 2010, and between April 1, 2010, and February 22, 2011, the criteria for a 70 percent initial rating, but not higher, for PTSD, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the period beginning February 22, 2011, the criteria for a 100 percent initial rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's service-connected PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Group therapy notes between March 2008 and July 2008 showed the Veteran endorsed social isolation, anger, irritability, sleep disturbances, noise intolerance, and hypervigilance, and his affect was noted to be flat.

In a June 2008 statement, the Veteran's wife asserted the Veteran had continued to have nightmares since service, and that recently she mistakenly woke him up and he put her in a choke hold.  She stated the Veteran had a "no care" attitude, and that at times she questioned his decision-making ability.  She explained that during Hurricane Katrina, she and the Veteran had lived in the flight path of helicopters responding to the disaster, and the Veteran had to move back to Mississippi to get away from the sounds, which reminded him of Vietnam.  She recalled that in June 2007, the Veteran visited a Vietnam War Memorial in Colorado, and was sobbing within minutes.  She explained that she and the Veteran lived in rural Mississippi, with no neighbors nearby, and that they did very little socializing.  She stated the Veteran did not like crowds and preferred solitude, and that she often went to visit her children in Louisiana, but that the Veteran did not accompany her.  On these occasions, she stated, she called the Veteran often to make sure everything was okay, as he had previously had suicidal thoughts caused by his psychiatric medication.
 
The Veteran was afforded a VA psychiatric examination in September 2008.  The examiner noted the Veteran's reports of nightmares, occasional flashbacks, intrusive thoughts, avoidance behavior during 4th of July celebrations, increased startle response, avoidance of people and socializing, and disturbed sleep.  The examiner noted the Veteran had moved away to a quiet place after buying 75 acres of land.

The Veteran was afforded an additional VA psychiatric examination in July 2009.  The Veteran reported lack of sleep, restlessness, flashbacks, intrusive recollections, irritability, and avoidance of socialization and crowds.  The Veteran reported feeling connected to his wife, son, and daughter.  He further reported he had one friend who visited the area on the weekend, and that he attended church regularly.

In a separate July 2009 mental health consultation note, the Veteran was noted to enjoy yardwork, planting flowers, recreational hunting, and fishing.  He reported, however, that he hated long lines and got angry when people cut him off on the road.  He reported he was tentatively planning to get together with friends over the weekend.

In November 2009 correspondence, the Veteran stated if it was not for his wife, he would not be able to function as well as he did.  He stated he only had one true friend besides his wife, and that he continued to do gardening and yardwork to keep his mind off of Vietnam.
 
The record shows the Veteran was hospitalized from February 16, 2010, to March 12, 2010, with an admitting diagnosis of "coping skills."
 
An April 1, 2010, mental health treatment record noted the Veteran had been discharged from a VA residential coping skills cohort on March 12, 2010.  The Veteran reported he spent most of his time working on household projects, which helped improve his mood and overall functioning, and that his wife and grandchildren had spent the previous several days with him.  He reported he took his grandchildren four-wheeling and that he was able to tolerate this increased interaction well.  He reported his mood was up and down, and that he continued to have difficulty staying asleep, resulting in his never feeling rested.  The Veteran reported he had been feeling helpless and hopeless and had thought about killing himself, but he denied any specific plan and did not feel he would follow through with these thoughts.

One week later on April 8, 2010, the Veteran denied suicidal or homicidal ideation and reported his mood, sleep, and appetite were stable.

The Veteran was afforded an additional VA psychiatric examination on February 22, 2011.  The examiner noted the Veteran's reports that he had trouble going to sleep, had bad war-related or other dreams, and woke up screaming and hollering.  The Veteran reported his marital relationship was strained over the previous 6 to 10 years, with he and his wife living separately most of that time.  He reported he stayed isolated and did not like to socialize.  He had no real hobbies or activities and spent much of his time bored.  His only social activities were reported to be going to a small church where eight other people attended, and occasionally having coffee with a fellow Vietnam veteran on the weekends.  The Veteran reported he went deer hunting and fishing, but recently had not done this very much.  The examiner stated the Veteran's symptoms were moderately severe to severe, and affected the Veteran daily.  The examiner also stated that since the Veteran's last examination, his psychosocial adjustment had deteriorated.  Specifically, the examiner stated the Veteran's family role functioning, as well as his social and interpersonal relationships, were severely impaired, as the Veteran had essentially isolated himself, spending a vast majority of his time alone while his wife lived in Louisiana and visited him less frequently than before.  The examiner further noted the Veteran's speech pattern showed signs of some psychomotor retardation and depressed mood, and that his memory and concentration showed some impairment, as he had to pull out a list of past surgical procedures his wife had prepared for him for purposes of the examination.  Finally, the examiner noted the Veteran had some suicidal ideation but no plan or intent.

The Veteran was afforded a final VA psychiatric examination on September 22, 2014.  The examiner noted the Veteran and his wife lived in different states and saw each other infrequently, and that the Veteran enjoyed fishing and taking care of his yard.  The Veteran's symptoms were noted to include anger, insomnia, depression, depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anhedonia, and suicidal ideation, but no intent.

The Veteran's wife, daughter, and son submitted separate statements in June 2015.  The Veteran's wife asserted that since he had quit working, and their children had grown and gotten married, the Veteran's psychiatric symptoms had intensified.  She stated the Veteran lived in an isolated rural area of Mississippi and had told her he was better off by himself and was okay with not seeing his family.  She stated that she visited occasionally, but they had no friends or relatives visit, and that the Veteran's one friend who visited no longer could due to health issues.  She further stated the Veteran often got facts confused, made inappropriate remarks, and had to be asked not to repeat some things.

The Veteran's daughter recalled the Veteran had not been able to sleep more than five hours consecutively since her childhood, and would scream or yell during the night, while sleeping.  She stated the Veteran had difficulty in crowds of any size, and was not able to tolerate gatherings because it made him anxious, nervous, and short-tempered.  She further stated that common daily occurrences like traffic, waiting in lines, and dealing with the general public had become increasingly difficult for the Veteran and caused him anxiety, impatience, rudeness, and occasional outbursts.  She stated that these difficulties led the Veteran to move to a rural area for isolation, hours away from his family.

The Veteran's son noted that following Hurricane Katrina, the Veteran experienced some kind of trigger or flashback due to the noise of helicopter traffic over his home.  He stated the Veteran could not stand this experience and retreated to a camp in rural Mississippi.  He stated the Veteran spent 95 percent of his time at the camp alone, and that when family visited, the Veteran did not seem happy to see them.  He reported the Veteran's few acquaintances rarely visited him because he became easily agitated, and that the Veteran was very withdrawn and uncomfortable in a crowd of more than three people.  He reported the Veteran was depressed and had no interest in things he used to enjoy, like hunting, fishing, playing cards, and cooking.  He further reported the Veteran was not keeping up with his personal hygiene, and showed cognitive problems such as forgetting where he placed items, forgetting appointments, forgetting family functions, and forgetting birthdays of family members.  The Veteran's son further stated the Veteran became disoriented to place and time, and that his thought process and problem-solving abilities had become severely diminished.

Upon a review of the foregoing, the Board notes that even prior to his February 22, 2011, VA psychiatric examination, the Veteran's service-connected PTSD clearly significantly impacted his functioning.  Upon careful consideration, the Board finds that for this period, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Board notes that an "inability to establish and maintain effective relationships" is included as a symptom that would support a 70 percent rating under 38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that while the Veteran maintained a good relationship with his wife during this period, the relationship was noted to be strained due to the Veteran's inability to leave his rural home to visit relatives, and this resulted in the Veteran's wife living in Louisiana while he lived in Mississippi.  In addition, aside from a single fellow Vietnam veteran, the Veteran did not have any close friends or acquaintances during this period.

However, the Board notes that during the period prior to February 22, 2011, there was no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds a 100 percent rating under DC 9411 is not supported by the evidence of record prior to February 22, 2011.

With regard to the period beginning February 22, 2011, the Board notes the Veteran's February 2011 VA examiner found his psychosocial adjustment had deteriorated since his last examination.  In addition, the examiner noted the Veteran showed signs of some psychomotor retardation, as well as memory and concentration impairment.  These cognitive symptoms were reiterated in June 2015 correspondence from the Veteran's wife and children, which indicated that the Veteran got facts confused, made inappropriate remarks, had occasional outbursts, forgot the location of items, appointments, family functions, and birthdays, became disoriented to place and time, and had diminished thought processes and problem-solving abilities.  The Veteran was also noted to have stopped keeping up with his personal hygiene.  Upon a careful review, the Board has determined a 100 percent rating is warranted beginning February 22, 2011, under DC 9411, on the basis of the Veteran's continued occupational and social functioning impairment and reduced cognitive functioning.

In reaching its conclusions, the Board has duly considered the benefit-of-the-doubt doctrine, and has applied the doctrine in the Veteran's favor, where appropriate.

The Board notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, entitlement to a TDIU due to PTSD was granted in an August 2015 rating decision, with an effective date of September 22, 2014.  The Veteran has not indicated disagreement with any aspect of the August 2015 decision.  A review of the record shows that prior to his June 2015 application for a TDIU due to PTSD, the Veteran attributed his inability to work to non-service-connected back and shoulder disabilities.  Under these circumstances, the Board has determined that the issue of entitlement to a TDIU due to PTSD prior to September 22, 2014, has not been raised. 


ORDER

The Board having determined that a 70 percent initial rating is warranted for the Veteran's PTSD for the periods prior to February 16, 2010, and between April 1, 2010, and February 22, 2011, and that a 100 percent initial rating is warranted for his PTSD beginning February 22, 2011, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


